Tom Glaze, Justice, dissenting. In its petition for rehearing, appellants request the court to strike portions of appellee’s brief that contain suggestions of wrongdoing or ethical impropriety on the part of appellants’ counsel. In its opinion handed down December 4, 1989, this court unanimously agreed with appellants’ argument that such alleged ethical violations were not proper subjects in this appeal. Because such allegations are wholly extraneous to the issues in this case, appellants’ request to strike those allegations and language from the appellee’s brief should be granted. See Dunbar v. Bell, 90 Ark. 316, 119 S.W. 670 (1909). The court’s failure to strike such irrelevant and objectionable material only encourages similar violations in the future. Holt, C.J., join this dissent. Hickman, J., not participating.